Appeal by a self-insured employer from an award for permanent total disability, pursuant to article 4-A of the Workmen’s Compensation Law which covers silicosis and other dust diseases. Appellant contests the award on the ground that the silicotic condition was not, per se, the sole cause of total disability. Claimant suffered also from bronehietasis and chronic hypertensive heart disease. But there is medical testimony to the effect that while the silicosis alone was not totally disabling it became so in conjunction with the other pathological conditions present. This was sufficient to sustain the finding of *1089the Board. {Matter of Withers v. E. I. chi Pont de Nemours & Company, 266 App. Div. 928.) Since claimant has been found to have been totally and permanently disabled the form of the award was proper, and we have no authority to direct a change in that respect. Award affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J., Heffernan, Poster and Russell, JJ., concur; Brewster, J., taking no part.